ACCEPTED
                                                                                                                                       06-13-00233-CR
                                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
                                                                                                                                 12/29/2014 1:47:43 PM
                                                                                                                                       DEBBIE AUTREY
                                                                                                                                                CLERK




                                            IN THE COURT OF APPEALS
                                                                                   FILED IN
                                    SIXTH COURT OF APPEALS DISTRICT OF TEXAS 6th COURT OF APPEALS
                                               TEXARKANA, TEXAS                TEXARKANA, TEXAS
                                                                                                             12/29/2014 1:47:43 PM
                                                                                                                 DEBBIE AUTREY
                                                                                                                      Clerk

 HAROLD L. GRAVES, JR.,                                                     *
      Appellant                                                             *'
                                                                           '*
                v.                                                          *'                NO.    06~13-00233-CR

                                                                           *
THE STATE OF TEXAS,                                                        *
      Appellee                                                             *

                     COUNSEL FOR APPELLANT'S MOTION TO WITHDRAW AS COUNSEL
                      OF RECORD AND MOTION TO SUBSTITUTE COUNSEL ON APPEAL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

          COMES NOW, LARRY M. MOORE, Attorney of Record for the Appellant in the above-

styled and numbered cause, and files this his Counsel for Appellant's Motion to Withdraw

as Counsel of Record and Motion to Substitute Counsel on Appeal. and in support thereof

would show the Court the following:

                                                                      1.
          That Counsel was originally retained by Appellant's family to represent the Appellant
in the above-referenced cause .
                                                                      2.
          That effective January 1st, 2015, Counsel Larry M.. Moore is leaving the private
practice of law in order to take a job as Chief of the Criminal Division of the Tarrant County
Criminal District Attorney's Office in Tarrant County, Texas; and thus he will be ineligible to
continue to represent the Appellant in this cause.                               Counsel therefore respectfully requests
that he be allowed to withdraw from his representation of the Appellant in this case at this
time .



Page 1 of 4, Counsel for Appellant's Motion to Withdraw as Counsel of Record and Motion to Substitute Counsel on Appeal
                                                                       3.
           Although the Court rendered its Opinion in this appeal on December 11th, 2014,

 Counsel believes that Appellant wishes to file a Petition for Discretionary Review in the

 Court of Criminal Appeals seeking review of this Court's Opinion. Unfortunately, Counsel

 will be unable to complete such a Petition before January 1st, 2015; and for such reason,

 alternative counsel will need to be substituted to represent the Appellant in this matter

 from this point forward.

                                                                      4.
           Counsel Larry has arranged with another attorney, HON. DAWN A. MOORE, who is

duly qualified and experienced in appellate matters, to assume the responsibility for the

representation of the Appellant in this cause.                                 The Appellant's family has indicated to

Counsel that they and Appellant are agreeable to such a substitution of counsel, and they

are supportive of these requests.

           WHEREFORE, PREMISES CONSIDERED, Counsel Larry M. Moore respectfully
requests that the Court to grant this Motion, and that LARRY M. MOORE, Attorney at Law,

be discharged as Appellant's Attorney of Record in this appeal, and that he be discharged

from any further responsibility in this matter, and that DAWN A. MOORE, Attorney at Law,

be substituted as Appellant's Attorney of Record in this appeal.
                                                                        Respectfully submitted,




                                                                        LARRY M . MOORE
                                                                        LAW OFFICE OF LARRY M . MOORE
                                                                        4210 West Vickery Blvd.
                                                                        Fort Worth, Texas 76107
                                                                        larry@attorneylarrymoore. com
                                                                        (817) 338-4800- main
                                                                        (817) 989-2442 - fax

                                                                        ATTORNEY FOR APPELLANT



Page 2 of 4, Counsel for Appellant's Motion to Withdraw as Counsel of Record and Motion to Substitute Counsel on Appeal
 Agreed and Approved:

  IS! 'DtW.I# A. ~
 DAWN A. MOORE
 BOSWELL & MOORE, P . C .
 1504 East McKinney St., Suite 200
 Denton,Texas 76209
dawn@boswellandmoore.com
 (940) 382-4711 -main
 (940) 349-9922- fax




THE STATE OF TEXAS
                                                                        AFFIDAVIT
COUNTY OF TARRANT

          BEFORE ME, the undersigned authority, on this day personally appeared LARRY M.
MOORE, who after being duly sworn stated:

          "My name is LARRY M. MOORE, and I am the attorney hired by the Appellant's family
to represent HAROLD L. GRAVES, JR., the Appellant, in the foregoing cause. I have read
the foregoing Motion; I have personal knowledge of the facts contained therein; and the
facts alleged in such Motion are true and correct."



                                                                        LARRY M.. MOORE



          SUBSCRIBED and SWORN to before me on this the 29th day of December, 2014.




Page 3 of 4, Counsel for Appellant's Motion to Withdraw as Counsel of Record and Motion to Substitute Counsel on Appeal
                                               CERTIFICATE OF CONFERENCE

       On December 29th, 2014, I, Larry M. Moore, the Appellant's attorney in this appeal
attempted to contact Hon. Andy Porter, the Attorney for the State in this case regarding this
Motion, by telephone, and I was unable to reach him or any other attorney in the Appellate
Section regarding this Motion.

                                                                         LARRY M . MOORE




                                                   CERTIFICATE OF SERVICE

       On this the 29th, day of December, 2014, I hereby certify that a true and correct
copy of the foregoing Appellant's Motion to Withdraw as Counsel of Record and Motion to
Substitute Counsel on Appeal was mailed to Hon. Andy Porter, Assistant District Attorney at
401 West Belknap Street, Fort Worth, Texas 76102, and to the Hon. Dawn A. Moore,
Attorney at Law, at 1504 E. McKinney, Suite 200, Denton, Texas, 76209.



                                                                        LARRY M . MOORE




Page 4 of 4, Counsel for Appellant's Motion to Withdraw as Counsel of Record and Motion to Substitute Counsel on Appeal